Case: 22-40263     Document: 00516371600         Page: 1   Date Filed: 06/27/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 27, 2022
                                  No. 22-40263                        Lyle W. Cayce
                                                                           Clerk

   William F. Ueckert, Jr.,

                                                            Plaintiff—Appellee,

                                      versus

   Juan G. Guerra,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:18-CV-302


   Before Smith, Higginson, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
          There is at least one exception to the maxim “no news is good news.”
   When a lawyer has an outstanding motion but hasn’t heard from the court
   for a long time, prudence would advise double-checking to make sure the
   motion is still pending. No news may mean that the court already ruled on
   the motion, and the time to appeal is ticking away.
          Unfortunately, that is not what Appellant Juan G. Guerra did. During
   a hearing the court ruled from the bench, denying Guerra’s motion for
   summary judgment. Two days later the court issued a minute entry
Case: 22-40263     Document: 00516371600           Page: 2   Date Filed: 06/27/2022

                                    No. 22-40263


   memorializing its ruling. Guerra seems to have believed that this was not the
   court’s last word, and that a written order was forthcoming. But it wasn’t.
   The court’s bench ruling was its final decision on the motion. The rules of
   civil procedure give would-be appellants a generous 180-day window to
   appeal judgments that were not set forth on a “separate document.” But
   Guerra blew past that deadline, filing his notice of appeal 412 days after the
   order was entered on the docket. Because this appeal is untimely, we grant
   Appellee’s motion to dismiss this appeal.
                                         I
          William F. Ueckert, Jr. was an engineer for the City of Pharr, Texas.
   He alleges that his superiors asked him to sign a document certifying that all
   rights-of-way for a project had been properly acquired by the city. But
   Ueckert believed this wasn’t true and repeatedly refused to sign the
   document. One day his superiors called him into a meeting and “chastised”
   him for not signing. He again refused and was fired that same day. Ueckert
   sued the City and two of his superiors, Juan Guerra and Ed Wyle. He alleges
   that the defendants violated his First Amendment rights when they fired him
   for refusing to sign the document.
          Guerra moved for summary judgment, arguing that the case against
   him should be dismissed because he was entitled to qualified immunity. The
   district court held a hearing on the motion on March 2, 2021. During that
   hearing, Judge Hinojosa denied Guerra’s motion from the bench. A minute
   entry memorializing the district court’s oral order was entered on the docket
   on March 4, 2021, but no written order or other document was attached.
          On March 28, 2022, the district court notified the parties that jury
   selection would occur on June 21, 2022. Guerra filed a notice of appeal on
   April 20, 2022—412 days after the district court’s order was entered on the
   docket.




                                         2
Case: 22-40263         Document: 00516371600             Page: 3      Date Filed: 06/27/2022

                                         No. 22-40263


                                               II
           Ueckhart contends we lack jurisdiction because this appeal is
   untimely. The district court ruled on Guerra’s motion for summary
   judgment on March 2, 2021, so Ueckhart reasons that Guerra had 30 days
   from that date to file a notice of appeal. Guerra responds that the district
   court’s oral ruling was not appealable, and that he is only appealing now
   because the case is about to go to trial. He says he is appealing not the district
   court’s March 2, 2021 order from the bench, but the district court’s refusal
   to rule. As Guerra correctly notes, we held in Helton v. Clements that
   defendants may immediately appeal a district court’s refusal to rule on a
   qualified-immunity defense under the collateral order doctrine. 1
           Guerra’s brief makes three separate arguments. First, he asserts that
   the district court never ruled on his motion at all because it only ruled orally,
   which can never constitute an appealable “final order.” Second, he argues
   that any appeal would have been premature because the district court’s
   judgment did not comply with Federal Rule of Civil Procedure 58’s
   “separate document requirement.” 2 Third, he says the timeline for appeal
   never started because the clerk did not comply with Federal Rule of Civil
   Procedure 79(a).
           Guerra is wrong on all counts. A bench ruling can be effective without
   a written order and does trigger appeal deadlines if it is final—which this
   ruling was. While Guerra is right that the district court’s bench ruling did not
   comply with Rule 58’s “separate document” requirement, that neither
   prevented him from appealing nor gave him infinite time to appeal. Finally,
   Guerra is wrong that the clerk failed to comply with Rule 79(a).




           1
             787 F.2d 1016, 1017 (5th Cir. 1986); see also Backe v. LeBlanc, 691 F.3d 645, 648
   (5th Cir. 2012).
           2
               Fed. R. Civ. P. 58(a).




                                               3
Case: 22-40263           Document: 00516371600           Page: 4       Date Filed: 06/27/2022

                                         No. 22-40263


                                               A
           We start with Guerra’s apparent belief that only written orders, and
   not bench orders, have legal significance. While courts today generally rule
   through written orders and judgments, they may choose to rule from the
   bench. 3 In England, ruling from the bench “ex tempore,” or right after oral
   arguments, was the primary way courts conducted business. 4 That remains
   common practice in England to this day. 5 We inherited our system from
   England, and in the colonies, courts likewise delivered their opinions orally. 6
   Starting in the 17th century, some states required judges to write down at
   least the more important opinions. 7 Written opinions have become the norm
   even in courts where they are not required, 8 but federal courts at least have




           3
            See, e.g., Meza v. Livingston, 537 F.3d 364, 367 (5th Cir. 2008) (citing Workman v.
   Jordan, 958 F.2d 332, 336 n.5 (10th Cir. 1992)); State v. Zahn, 562 N.W.2d 737, 740 (N.D.
   1997) (“A court order can be oral.”).
           4
          See Ruggero J. Aldisert, The English Appellate Process: A Distant Second to Our
   Own? Appellate Justice in England and the United States: A Comparative Analysis, 75
   Judicature 48, 49 (1991).
           5
               See id.
           6
            See Erwin C. Surrency, Law Reports in the United States, 25 Am. J. Legal Hist.
   48, 55–56 (1981).
           7
               See id. at 55–56.
           8
             See, e.g., United States Court of Appeals for the Eighth
   Circuit, Internal Operating Procedures 22 (June 3, 2019),
   https://ecf.ca8.uscourts.gov/newrules/coa/iops06-19update.pdf (“The court rarely rules
   from the bench.”).




                                                4
Case: 22-40263         Document: 00516371600               Page: 5       Date Filed: 06/27/2022

                                           No. 22-40263


   not lost their power to rule from the bench. 9 That is what the district court
   did here. 10
           Nor is it impossible to appeal from a bench ruling. Our court has
   allowed interlocutory appeals from oral rulings, 11 and so have other circuits.12
   Two of those cases dealt with almost the exact issue here: an appeal from an
   oral ruling denying a qualified-immunity defense. 13 The form of the ruling is




           9
             See, e.g., Meza, 537 F.3d at 367; Workman, 958 F.2d at 336 n.5; Orgain v. City of
   Salisbury, 521 F. Supp. 2d 465, 485 (D. Md. 2007), aff’d in part, 305 F. App’x 90 (4th Cir.
   2008) (“Courts routinely rule from the bench at the conclusion of hearings.”); Living Res.
   v. Or. Arena Corp., 982 F. Supp. 698, 783–84 (D. Or. 1997) (notifying the parties that the
   court would later rule from the bench).
           10
             For this reason, Helton is inapplicable. Helton dealt with a district court’s refusal
   to rule on a qualified immunity defense. 787 F.2d at 1017. Not only has the district court
   not refused to rule on Guerra’s defense of qualified immunity, in fact it did so.
           11
              In re United States Bureau of Prisons, 918 F.3d 431, 438 (5th Cir. 2019); United
   States v. Sid-Mars Rest. & Lounge, Inc., 644 F.3d 270, 271–80 (5th Cir. 2011); United States
   v. Gurney, 558 F.2d 1202, 1207 (5th Cir. 1977), abrogated on other grounds by Nixon v. Warner
   Commc’ns, Inc., 435 U.S. 589 (1978); see also Sid-Mars Rest. & Lounge, Inc., 644 F.3d at 283
   (Dennis, J., dissenting) (reciting the procedural history of the case, noting that the appeal
   was of an “oral order without any additional findings of fact or conclusions of law”). Cf.
   Broad. Music, Inc. v. M.T.S. Enters., Inc., 811 F.2d 278, 279 (5th Cir. 1987) (voluntary, oral
   dismissal of claims was sufficiently final “even though there [was] no formal dismissal or
   stipulation filed with the clerk” (quoting Oswalt v. Scripto, Inc., 616 F.2d 191, 194 (5th Cir.
   1980))); Oswalt, 616 F.2d at 194 (same).
           12
              Spain v. Gallegos, 26 F.3d 439, 445 n.9 (3d Cir. 1994) (oral dismissal of claims was
   final for purposes of § 1291); Kaluczky v. City of White Plains, 57 F.3d 202, 206 (2d Cir.
   1995); Cent. Milk Producers Coop. v. Sentry Food Stores, Inc., 573 F.2d 988, 990 (8th Cir.
   1978); United States v. Bender, 221 F.3d 265, 267 (1st Cir. 2000) (considering interlocutory
   appeal of oral order granting a motion to suppress testimony); see also Bender v. United
   States, No. CIV.04-13-P-H, 2004 WL 2011449, at *2 n.3 (D. Me. Sept. 9, 2004) (discussing
   the procedural history of the First Circuit’s opinion in United States v. Bender).
           13
              Workman, 958 F.2d at 336 n.5 (“Although the oral ruling may have lacked
   procedural formality for purposes of appeal, we allow the appeal from this ruling because
   there is no question as to its finality . . . .”); Kaluczky, 57 F.3d at 206; see also Meza, 537
   F.3d at 367 (citing Workman favorably).




                                                 5
Case: 22-40263           Document: 00516371600               Page: 6       Date Filed: 06/27/2022

                                            No. 22-40263


   immaterial. 14 What matters for § 1291 purposes is whether the court’s ruling
   was a “final judgment.” 15
           The test for finality is whether the district court intended that its order
   be “effective immediately.” 16 Said another way, a court’s ruling is only
   “final” if the judge “intends to have nothing further to do”—with the
   motion (if an interlocutory appeal) or the case (if a conventional appeal). 17
   To understand whether an order is final, we look chiefly to the language the
   district court used. For example, we noted in Logue that a district court’s
   memorandum saying that “‘[a] preliminary injunction will be issued’ . . . did
   not reflect the district court’s intent that the opinion act as an operable
   judgment.” 18 In contrast, a minute entry saying “Prel. Injunction is now
   permanent under rule 65 of FRCP” was immediately appealable because it
   “reflect[ed] the District Court’s intent that the order act as an operable
   judgment.” 19



           14
              Indeed, allowing district court to shield its decisions from appellate review by
   refusing to reduce orders to writing could create perverse incentives. See In re United States
   Bureau of Prisons, 918 F.3d at 437 (“[A] lack of procedural formality does not shield a
   district court's final decisions from appellate review under 28 U.S.C. § 1291.”).
           15
                See 28 U.S.C. § 1291.
           16
              In re United States Bureau of Prisons, 918 F.3d at 437; see also La. World Exposition,
   Inc. v. Logue, 746 F.2d 1033, 1039 (5th Cir. 1984) (an order is final if the district court intend
   that it “act as an operable judgment”).
           17
                State Nat. Bank of El Paso v. United States, 488 F.2d 890, 893 (5th Cir. 1974).
           18
             Logue, 746 F.2d at 1039 (emphasis in original) (quoting Beukema’s Pet. Co. v.
   Admiral Pet. Co., 613 F.2d 626, 628 (6th Cir. 1979)).
           19
             Id.; see also State Nat. Bank of El Paso, 488 F.2d at 893 (noting that a decision is
   “final” if “the district judge regards it as final”); 15B Edward H. Cooper, Fed.
   Prac. & Proc. Juris. (Wright & Miller) § 3915 (2d ed.) (“The important
   question is whether the district court in fact has concluded all the proceedings it intends to
   take.”).
           While we will discuss Rule 58 in more detail below, it is worth noting at the outset
   that whether a court enters its “judgment” on a separate document is analytically distinct
   from whether that judgment is final under § 1291. A Rule 58 judgment is neither necessary




                                                   6
Case: 22-40263            Document: 00516371600             Page: 7        Date Filed: 06/27/2022

                                            No. 22-40263


           Here, the district court regarded its oral ruling as final. The parties
   both characterize the court’s oral statement as having ruled on Guerra’s
   motion from the bench, not merely a prediction about how the court would
   rule sometime in the future. The minute entry memorializing the court’s oral
   ruling used similarly definite language: It “denied . . . Defendant Juan G.
   Guerra[’s] Motion for Summary Judgment as stated on the record.” And the
   fact that the court never issued a written memorandum or opinion erased any
   doubt that it intended its first word to be its last.
           Guerra believes that our decision in Jones v. Celotex Corp. says that
   neither a court’s bench ruling nor a minute entry on the docket is an
   appealable order. 20 But Guerra’s reading of Jones is only partially right. He is
   right that we said minute entries are not orders and cannot be appealed.
   “Even prior to the added requirement of Rule 58, [a] minute entry alone
   could not stand as a final judgment of the district court. ‘Courts render
   judgment; clerks only enter them on court records.’” 21 But we did not reach
   the question of whether bench rulings can be final for purposes of § 1291. 22



   nor sufficient for a judgment to be final, though it is evidence of finality. See Bankers Tr. Co.
   v. Mallis, 435 U.S. 381, 387 (1978) (per curiam) (“Even if a separate judgment is filed, the
   courts of appeals must still determine whether the district court intended the judgment to
   represent the final decision in the case.”); see also Sullivan v. Finkelstein, 496 U.S. 617, 628
   n.7 (1990) (“It is true, as respondent maintains, that the District Court did not caption its
   order as a ‘judgment,’ much less a ‘final judgment.’ The label used by the District Court
   of course cannot control the order’s appealability in this case, any more than it could when
   a district court labeled a nonappealable interlocutory order as a ‘final judgment.’”); Shalala
   v. Schaefer, 509 U.S. 292, 303 (1993) (noting that “a formal ‘separate document’ of
   judgment is not needed for an order of a district court to become appealable”); Eberhardt
   v. O’Malley, 17 F.3d 1023, 1024 (7th Cir. 1994) (“A Rule 58 judgment order is evidence of
   finality and hence of appealability under 28 U.S.C. § 1291, rather than a sine qua non of
   finality.”).
           20
                857 F.2d 273, 274 (5th Cir. 1988) (per curiam).
           21
                Id. at 275.
           22
              See id. Had we reached the issue, we likely would have held that the bench ruling
   was not final. The district court judge in Jones made it clear that he was not finished with
   the case, advising “that he would provide his written opinion later.” Id. at 274. In contrast,




                                                  7
Case: 22-40263                Document: 00516371600           Page: 8       Date Filed: 06/27/2022

                                            No. 22-40263


   And in the decades since it was decided, no decision has read Jones the way
   Guerra does. To the contrary, we have repeatedly affirmed that bench ruling
   can be final provided the district court intends that it be effective
   immediately. 23 Here, the district court treated its bench ruling as final, so it
   is final.
                                                   B
            Guerra’s next argument is that even if the district court’s ruling were
   final, any appeal would have been dismissed as premature because the ruling
   did not comply with Rule 58. He is right that the district court’s oral ruling
   did not comply with Rule 58’s requirement that every “judgment” be set out
   in a separate order. 24 While most people think of a judgment as the order that
   marks the effective conclusion of a case, Rule 54 defines “judgment” as “any
   order from which an appeal lies.” 25 As a result, Rule 58 also applies to
   interlocutory orders appealable under the collateral order doctrine. 26
           But Guerra is wrong that noncompliance would have barred his
   appeal. Federal Rule of Appellate Procedure 4 states that “[a] failure to set
   forth a judgment or order on a separate document when required by Federal
   Rule of Civil Procedure 58(a) does not affect the validity of an appeal from




   here the district court never told the parties that a written opinion or order was
   forthcoming.
            23
              See In re United States Bureau of Prisons, 918 F.3d 438; Sid-Mars Rest. & Lounge,
   Inc., 644 F.3d at 271–80; Gurney, 558 F.2d at 1207.
            24
                 Fed. R. Civ. P. 58.
            25
                 Id. 54(a).
            26
               See Silver Star Enters., 19 F.3d at 1012 (“We need not decide whether those
   rulings were final orders or appealable interlocutory orders because the separate document
   requirement of Rule 58 applies equally to both kinds of decisions.”); Theriot v. ASW Well
   Serv., Inc., 951 F.2d 84, 88 (5th Cir. 1992) (“Irrespective of whether the decision of the
   district court . . . is otherwise appealable as a final order or as an interlocutory order . . . it
   still must comply with Rules 58 and 79(a) before an appeal can be taken.”).




                                                   8
Case: 22-40263            Document: 00516371600                 Page: 9   Date Filed: 06/27/2022

                                               No. 22-40263


   that judgment or order.” 27 This change codified and extended the Supreme
   Court’s earlier holding in Mallis, which held that parties could waive the
   separate document requirement. 28 While Mallis partially sandpapered Rule
   58’s sharp edges, the rule could still make it harder for appellants to appeal—
   rather than easier, as the rule was created to do. Some courts read Mallis to
   mean that both parties had to agree to waiver, while others held that the right
   to have the judgment set forth in a separate document belonged to the
   appellant alone. 29 If an appellee could refuse to waive the separate document
   requirement, they could force appellants to return to the trial court and
   observe the formality of asking the district court to set forth the judgment on
   a separate document. 30 But the 2002 amendments to Rule 4 fixed that
   problem. “The amendments [to Rule 4] clarify that the decision to waive the
   entry of a separate document is for the appellant alone so that an appellee



           27
                Fed. R. App. P. 4(a)(7)(B).
           28
              435 U.S. at 387; see also Fed. R. App. P. 4, advisory committee’s note to 2002
   amendments (“New Rule 4(a)(7)(B) is intended both to codify the Supreme Court’s
   holding in Mallis and to make clear that the decision whether to waive the requirement that
   the judgment or order be set forth on a separate document is the appellant’s alone.”).
           29
              Compare Caperton v. Beatrice Pocahontas Coal Co., 585 F.2d 683, 691 (4th Cir.
   1978) (noting that one requirement for Mallis to apply was that “the appellees ‘did not
   object to the taking of the appeal in the absence of a separate judgment’” (quoting Mallis,
   435 U.S. at 387–88)) and Theriot, 951 F.2d at 88 (appellee defeated appellate jurisdiction
   by objecting to noncompliance with Rule 58) with Leonhard v. United States, 633 F.2d 599,
   612 (2d Cir. 1980) (permitting appeal from order not complying with Rule 58 even though
   the appellees objected) and Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of
   Am., Loc. 249 v. W. Pa. Motor Carriers Ass’n, 660 F.2d 76, 80 (3d Cir. 1981) (same). Our
   own opinions were equivocal. Compare Matter of Seiscom Delta, Inc., 857 F.2d 279, 282–83
   (5th Cir. 1988) (for Mallis to apply, “the party that would have benefited from a strict
   application of [R]ule 58—presumably, in most cases, the appellant—must be shown to
   have” waived Rule 58) with id. at 284 (“this decision does not change the law when the
   appellee does object to the failure to enter the judgment as a separate document” (emphasis
   added) (quoting Hanson v. Town of Flower Mound, 679 F.2d 497, 502 (5th Cir. 1982))). More
   than a decade later, we held that an appellee could defeat appellate jurisdiction by objecting
   even though Rule 58 was created for the appellant’s benefit. Theriot, 951 F.2d at 88.
           30
                See, e.g., Silver Star Enters., Inc., 19 F.3d at 1013.




                                                      9
Case: 22-40263           Document: 00516371600             Page: 10        Date Filed: 06/27/2022

                                            No. 22-40263


   cannot object and require the appellant to go back to district court to get a
   final judgment entered.” 31 What this means for Guerra is simple: The lack of
   a separate document did not prevent him from appealing immediately.
           True, Guerra did not have to waive the separate document
   requirement. Appellants can choose to wait until the judgment is entered on
   a separate document before noticing their appeal. But they can only wait for
   180 days 32—not eternity. 33 Rule 4 says that even if the judgment is not
   entered on a separate document, judgment is deemed entered 150 days after
   the “entry of the judgment or order in the civil docket.” 34 Parties then have
   another 30 days to file a notice of appeal. 35 The rules also let parties file a
   notice of appeal before the judgment is entered. 36 In sum, then, parties have
   a 180-day window to file a notice of appeal if the district court neglected to
   enter the judgment in a separate document. 37 That 180-day window may be
   extended even further on motion to the district court. 38
           Guerra’s notice of appeal was filed well outside of even this generous
   180-day window. And we cannot forgive this lapse because timeliness is




           31
                Peng v. Mei Chin Penghu, 335 F.3d 970, 975 n.4 (9th Cir. 2003).
           32
                See Burnley v. City of San Antonio, 470 F.3d 189, 196 (5th Cir. 2006).
           33
             Before Rule 4(a) was amended in 2002 to introduce the 150-day cap, the time to
   file an appeal was infinite if the district court failed to enter judgment on a separate
   document. See, e.g., Abdulwali v. Wash. Metro. Area Transit Auth., 315 F.3d 302, 303–04 &
   n.1 (D.C. Cir. 2003).
           34
                Fed. R. App. P. 4(a)(7)(A)(ii).
           35
                Id. 4(a)(1)(A).
           36
                Id. 4(b)(2).
           37
               See Burnley, 470 F.3d at 196 (where district court failed to comply with Rule 58
   but the clerk entered judgment on the docket per Rule 79(a), the appellant had 180 days to
   file a notice of appeal).
           38
                See Fed. R. App. P. 4(a)(5).




                                                  10
Case: 22-40263         Document: 00516371600             Page: 11       Date Filed: 06/27/2022

                                          No. 22-40263


   jurisdictional. 39 This makes good sense. Rule 4’s committee notes make clear
   that the separate document requirement was not meant to give would-be
   appellants infinite amounts of time to file their notice of appeal. While it is
   not uncommon for a month or two to pass without hearing from the court,
   “150 days of inactivity . . . clearly signals to litigants that the court is done.” 40
   While Guerra might have been excused for believing that a written order was
   forthcoming for a time, as month after month stretched on the law required
   that he find out whether the court still had his motion under advisement. 41
   He could have done this informally through a letter or phone call to the court,
   or through a formal Rule 58(d) motion. 42 But he did not, and his notice of
   appeal was untimely.
                                                  C
           Guerra raises one last argument. He notes that Rule 4(a) says it is not
   enough for the judgment to be set forth on a separate document or for 150
   days to have passed. A judgment will also not be deemed entered unless “the
   judgment or order is entered in the civil docket under Federal Rule of Civil
   Procedure 79(a).” 43 Guerra argues that an oral ruling cannot satisfy Rule



           39
             Browder v. Dir., Dep’t of Corr. of Illinois, 434 U.S. 257, 264 (1978) (noting that
   the “30-day time limit is ‘mandatory and jurisdictional’” (quoting United States v.
   Robinson, 361 U.S. 220, 229 (1960))); Matter of Eichelberger, 943 F.2d 536, 540 (5th Cir.
   1991) (same).
           40
                Fed. R. App. P. 4, advisory committee’s note to 2002 amendments.
           41
                See 16A Catherine T. Struve, Fed. Prac. & Proc. Juris.
   (Wright & Miller) § 3950.2 (5th ed.) (“The Rules’ 150-day cap makes eminent good
   sense. . . . When a judge neglects to enter a judgment on a separate document, the parties
   may be confused about the judge’s intentions. However, if the judge does nothing further
   in the case for 150 days, then it ordinarily should occur to even the most inattentive of
   appellate counsel that it is time either to seek clarification from the judge or to file an
   appeal.”).
           42
              See Fed. R. Civ. P. 58(d) (“A party may request that judgment be set out in
   a separate document as required by Rule 58(a).”).
           43
                Fed. R. App. P. 4(a)(7)(A)(ii).




                                                  11
Case: 22-40263        Document: 00516371600               Page: 12        Date Filed: 06/27/2022

                                           No. 22-40263


   79(a) because there was no “copy” of the court’s order, and that as a result
   Rule 4(a)’s 30-day window to appeal was never triggered.
           But Rule 79(a) does not require the clerk to keep a copy of the order.
   The copy requirement Guerra refers to appears in Rule 79(b). 44 This is
   important because Rule 4(a) only requires compliance with Rule 79(a) to start
   the clock on a litigant’s time to appeal—not 79(b). So even if Guerra is right
   that bench rulings put clerks in a bind because they cannot save a “copy” of
   the order, that conundrum is one we can save for another day because it is
   immaterial to whether Guerra’s time to appeal under Rule 4(a) expired.
                                                III
           While the amendments to Rules 54 and 58 have fixed many problems
   that existed for conventional appeals, they continue to cause mischief for
   interlocutory appeals. It is anomalous that parties will generally have 180 days
   to file an interlocutory appeal. 45 What is worse, this seems to have been an
   accident because Rule 58 was not intended to apply to interlocutory appeals
   at all. Rule 58 was enacted to resolve the question of when a “judgment,”
   meaning an order that marked the end of the case (excepting minor
   housekeeping items like attorney’s fees) became effective. 46 But Rule 54 now
   defines judgment much more expansively to include “any order from which




           44
             See Fed. R. Civ. P. 79(b) (“The clerk must keep a copy of every final
   judgment and appealable order . . . .”).
           45
           Parties may have even longer if they file a motion for an extension of time. See
   Fed. R. App. P. 4(a)(5).
           46
             See Ludgood v. Apex Marine Corp. Ship Mgmt., 311 F.3d 364, 368 (5th Cir. 2002)
   (giving the conventional definition of a “final judgment” as one that “conclusively
   determines the rights of the parties to the litigation and leaves nothing for the court to do
   but execute the order or resolve collateral issues” (citations omitted)); see also Escamilla v.
   Santos, 591 F.2d 1086, 1088 (5th Cir. 1979) (same).




                                                 12
Case: 22-40263         Document: 00516371600              Page: 13       Date Filed: 06/27/2022

                                          No. 22-40263


   an appeal lies,” which had the side-effect of causing Rule 58 to apply to
   interlocutory appeals. 47
           The advisory committee to the rules of civil procedure is aware of this
   strange result. It recommended that courts simply “disregard” the plain
   meaning of the rules as applied to interlocutory orders:
           In theory . . . the separate document requirement continues to
           apply to an interlocutory order that is appealable as a final
           decision under collateral-order doctrine. Appealability under
           collateral-order doctrine should not be complicated by failure
           to enter the order as a judgment on a separate document—
           there is little reason to force trial judges to speculate about the
           potential appealability of every order. . . . Drastic surgery on
           Rules 54(a) and 58 would be required to address this and
           related issues, however, and it is better to leave this conundrum
           to the pragmatic disregard that seems its present fate.” 48
           But for better or worse, courts have not met this conundrum with
   “pragmatic disregard.” We have instead applied the separate order
   requirement to interlocutory appeals because that is what the plain meaning
   of the rules requires. 49 But that is unsatisfactory. Appellants now have an
   enormous 180-day window to file interlocutory appeals unless the district
   court    engages       in   time-wasting        paper-pushing,        entering     separate
   “judgments” containing their holdings on every interlocutory motion that
   might be susceptible to appeal. It is unlikely that the pragmatic drafters of the
   rules of procedure intended this unpragmatic result.



           47
                Fed. R. Civ. P. 54(a).
           48
             Id. 58, advisory committee’s note to 2002 amendment; see also 11 Mary Kay
   Kane, Wright & Miller, Fed. Prac. & Proc. Civ. (Wright & Miller)
   § 2782 & n.14 (3d ed.) (noting that “Rule 58 [was] designed . . . [for a] specific and limited
   purpose,” and it makes little sense to apply it to interlocutory appeals).
           49
            See United States v. Indrelunas, 411 U.S. 216, 222 (1973) (the separate document
   requirement is “a ‘mechanical change’ that must be mechanically applied in order to avoid
   new uncertainties”).




                                                13
Case: 22-40263         Document: 00516371600             Page: 14       Date Filed: 06/27/2022

                                         No. 22-40263


           This practical problem is not the only issue caused by the strange
   interplay between Rules 4(a), 54(a), 58, and 79. Rule 54(a)’s definition of
   “judgment” as “any order from which an appeal lies” also renders parts of
   Rules 4 and 79 surplusage. Rule 4 gives parties 30 days to appeal after entry
   of the “judgment or order appealed from.” 50 The language “or order” was
   almost certainly intended to refer to appealable interlocutory orders. But
   again, Rule 54(a) says that all appealable orders are “judgment[s].” As a
   result, the language “or order” could be stricken from Rule 4 without
   changing its legal effect. The same problem surfaces in Rule 79(b), which
   commands the clerk to “keep a copy of every final judgment and appealable
   order.” 51 Again, because Rule 54(a) says all appealable orders are
   “judgments,” the language “and appealable order” is unnecessary. Perhaps
   “[d]rastic surgery” on one or more of these rules is exactly what is
   required. 52
                                               IV
           The motion to dismiss the appeal for lack of jurisdiction is
   GRANTED.




           50
             Fed. R. App. P. 4(a)(1)(A). In fact, the unnecessary language “or order” is
   found 22 times in Rule 4. See also id. 4(a)(1)(B), 4(a)(1)(B)(iv), 4(a)(2) (used twice),
   4(a)(4)(B)(i), 4(a)(6)(A), 4(a)(6)(B), 4(a)(7)(A), 4(a)(7)(A)(i), 4(a)(7)(A)(ii) (used three
   times), 4(a)(7)(B) (used twice), 4(b)(1)(A)(i), 4(b)(1)(B)(i), 4(b)(2) (used twice),
   4(b)(3)(B), 4(b)(6), 4(c)(3).
           51
                Fed. R. Civ. P. 79(b).
           52
              Id. 58, advisory committee’s note to 2002 amendment; see also Bradley Scott
   Shannon, Action Is an Action Is an Action Is an Action, 77 Wash. L. Rev. 65, 161–64 (2002)
   (noting the problems caused by the interplay of Rules 54(a) and 58 and suggesting that Rule
   58 be limited to “final orders,” not “judgments,” thereby freeing interlocutory orders
   from the separate document requirement).




                                               14